JUDGMENT

PER CURIAM.
Upon consideration of the motion for expedited consideration and the opposition thereto, the record from the United States District Court for the District of Columbia, and the briefs filed by the parties, it is
ORDERED AND ADJUDGED that appellant’s sentence be affirmed. The district court considered the relevant factors in imposing sentence, and, even assuming Federal Rule of Criminal Procedure 32 applies, the district court substantially complied with that provision. See United States v. Margiotti, 85 F.3d 100, 103 (2d Cir.1996). It is
FURTHER ORDERED that the motion for expedited consideration be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. *832See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.